The Chancellor.
This is not a hill to redeem on paying the amount due Phoenix. The object of the bill seems to he to compel Phoenix to take a mortgage for what he paid to Wood and the amount of his own mortgage.
The question now presented is, whether the complainant shall be permitted to keep possession pending the controversy in this court, or whether Phoenix shall not be permitted to recover, and hold possession during the controversy.
The amount due Phoenix is large, in proportion to the vafee of the land, and the responsibility of the complainant appeayp to *460be comparatively limited. Under these circumstances I think the injunction should be dissolved.
Order accordingly.'